Appeal by defendant from an order granting plaintiff’s motion for permission to serve an amended supplemental complaint in an action to determine the ownership of the proceeds of certain insurance policies. Order affirmed, without costs. No opinion. The defendant also appeals from an order denying his motion to strike out certain portions of the amended supplemental complaint on the ground that the allegations contained therein are sham, frivolous, irrelevant and prejudicial. Order modified on the law by granting the motion to the extent of striking from the complaint the allegations contained in subdivisions “E”; “ F ”; “Q” and “ H ” of the twenty-eighth paragraph of the complaint and subdivisions “ B ” and “ C ” of the thirtieth paragraph of the complaint. As thus modified, the order is affirmed, without costs. The allegations contained in the subdivisions enumerated above are clearly irrelevant and prejudicial, and would compel litigation of extraneous matters. Close, P. J., Hagarty, Johnston, Adel and Lewis, JJ., concur.